Citation Nr: 1019917	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  00-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to an increased rating for service-connected 
scar, right knee, healed, due to operation on knee, which 
resulted from compound comminuted, complete fracture, right 
patella with impaired movement, currently rated as 30 percent 
disabling.

2.	Entitlement to an increased rating for service-connected 
residuals of a shrapnel wound to Muscle Group XV, scar, and 
with deformity from loss of tissue with probable nerve 
involvement of the left thigh due to wound, currently rated 
as 40 percent disabling.

3.	Entitlement to an effective date earlier than August 25, 
1999, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1943 to June 
1945.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from an April 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The RO denied increased ratings for 
the Veteran's service connected right knee and left thigh 
disabilities as well as denied entitlement to a TDIU.  In 
March 2001, the Board remanded the claims back to the RO for 
additional development.  In a July 2002 rating decision, the 
RO granted a TDIU effective August 25, 1999.  The RO 
continued the denials of the increased rating claims, and the 
Veteran's appeal was returned to the Board for review.  In a 
September 2002 decision, the Board granted an increased 
rating of 30 percent for the right knee disability and denied 
an increased rating for the left thigh disability.

The Veteran appealed the Board's September 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 2003, based on a Joint Motion for 
Partial Remand, the Court vacated that portion of the Board's 
September 2002 decision denying entitlement to an increased 
rating in excess of 30 percent for the right knee disability 
and an increased rating in excess of 40 percent for the left 
thigh disability, and remanded the Veteran's appeal to the 
Board for readjudication in accordance with the joint motion.  
In a December 2003 decision, the Board granted separate 
service connection for arthritis of the right knee and 
remanded the other issues to the RO for additional procedural 
action.

On remand, a September 2005 rating decision shows that the RO 
granted service connection for status post right total knee 
replacement.  Upon completion of the Board's requested 
action, the RO made no changes to the other disability 
ratings previously assigned.  The Veteran subsequently 
perfected an appeal of the effective dated assigned his TDIU 
to the Board.  In March 2006, the Board denied the Veteran's 
claims.  The Veteran subsequently appealed to the Court and 
the attorney for the appellant and the Secretary of Veterans 
Affairs filed a Joint Motion for Remand in December 2006.  By 
Order of the Court in December 2006, the claim was returned 
to the Board.  In August 2007, the Board remanded the claims 
to the RO for procedural development.  The case has now been 
returned to the Board for further review.  

Additional evidence was submitted by the Veteran in December 
2009, following the November 2009 statement of the case.  The 
Veteran did not provide a waiver of RO consideration of the 
evidence.  See 38 C.F.R. § 20.1304(c) (2009).  The additional 
evidence, which consists of a letter written by the Veteran, 
asserts contentions that were previously considered by the 
RO.  As such, the Board finds that referral to the RO for 
initial review is not required.  38 C.F.R. § 20.1304(c).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	Prior to the Veteran's right total knee replacement, he 
was assigned the maximum schedular rating available under 
Diagnostic Code 5257 with a separate rating for arthritis and 
noncompensable limitation of motion under Diagnostic Codes 
5260 and 5261, absent evidence of ankylosis or nonunion of 
the tibia and fibula with loose motion requiring a brace; 
after surgery, the clinical findings show minimal symptoms 
associated with the right knee disability; the scars of the 
right knee do not manifest any residuals that are compensable 
under applicable diagnostic rating criteria.

3.	The Veteran is currently assigned the maximum schedular 
rating available under Diagnostic Code 5314 for a severe 
muscle injury to the left thigh that includes scarring that 
is deep, depressed, and adherent to soft tissue.

4.	The Veteran filed a claim for TDIU on August 25, 1999, 
which the RO previously denied in an October 1996 rating 
decision that the Veteran did not appeal; no formal or 
informal claim for TDIU was filed between October 1996 and 
August 25, 1999. 


CONCLUSIONS OF LAW

1.	The criteria for an increased rating in excess of 30 
percent for service-connected scar, right knee, healed, due 
to operation on knee, which resulted from compound 
comminuted, complete fracture, right patella, with impaired 
movement have not been met or approximated.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.27, 4.40-4.46, 4.71a, Diagnostic Code 5257 (2005).

2.	The criteria for an increased rating in excess of 40 
percent for service-connected residuals of a shrapnel wound 
to Muscle Group XV, scar, and with deformity from loss of 
tissue with probable nerve involvement, left thigh due to 
wound have not been met or approximated.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 
4.40-4.46, 4.71a, Diagnostic Code 5314 (2009).

3.	The requirements for an effective date earlier than August 
25, 1999 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5101(a), 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.159, 3.400(o) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letters in June 2001, March 
2002, May 2004, September 2007 and August 2009 that addressed 
the VCAA notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  As for the 
earlier effective date claim, no further notice under the 
VCAA is required as this issue is a downstream question after 
entitlement to TDIU was established.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  

The September 2007 letter also included the notice provision 
pertaining to how VA assigns disability ratings and effective 
dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of a November 2009 supplemental statement of the 
case issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded VA medical examinations 
in January 2000, June 2002 and October 2004.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance is required to fulfill VA's duty to the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the Board finds that the RO complied with the 
Board's March 2001, December 2003 and August 2007 Remands.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, 
the Board will proceed with appellate review.

INCREASED RATING 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in this case, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2009).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).  

The factors involved in evaluating and rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2009).  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2009); See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45, however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2009).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2009).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

Right Knee 

At the start of this appeal, service connection was in effect 
for scar, right knee, healed, due to operation on knee, which 
resulted from compound comminuted, complete fracture, right 
patella, with impaired movement, and an increased rating of 
30 percent was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, effective from August 25, 1999, the date of 
receipt of the increased rating claim.  Service connection 
was also established for degenerative joint disease of the 
right knee, and a rating of 10 percent was assigned under 
Diagnostic Code 5003, effective from August 25, 1999.  
Thereafter, service connection was established for status 
post right total knee replacement with a temporary evaluation 
of 100 percent assigned under Diagnostic Code 5055, effective 
from August 16, 2004, an evaluation of 100 percent assigned 
under Diagnostic Code 5055, effective from October 1, 2004, 
and an evaluation of 30 percent assigned under Diagnostic 
Code 5055, effective from October 1, 2005.  

A 30 percent rating is the maximum schedular rating available 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for severe 
recurrent subluxation or lateral instability of the knee.  As 
the Board determined in its December 2003 decision, the 
Veteran was only entitled to a separate rating of 10 percent 
for arthritis coupled with limitation of motion that was 
noncompensable under Diagnostic Codes 5260 (limitation of 
flexion) or 5261 (limitation of extension).  The Veteran's 
right knee has been replaced so he is precluded from further 
evaluation under Diagnostic Code 5003 for arthritis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, providing the 
criteria for evaluating impairment arising from the 
prosthetic replacement of a knee joint, for one year 
following the implantation of a knee prosthesis, a 100 
percent disability rating is assigned. 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  Thereafter, after the one-year period 
following implantation, the minimum disability rating which 
may be assigned, post-knee replacement is 30 percent.  Id.  A 
60 percent disability rating is assigned for chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  Id.  With intermediate degrees of 
residual weakness, pain or limitation of motion, adjudicators 
are instructed to rate by analogy to Diagnostic Codes 5256 
(knee ankylosis), 5261 (limitation of leg extension), or 5262 
(impairment of the tibia and fibula).  Id.

The Board has reviewed all the medical evidence of record.  
Private medical records dated from July 2004 to November 2004 
document the Veteran's right knee surgery and physical 
therapy thereafter.  The Board noted that VA examinations 
conducted in January 2000 and June 2002 revealed scars that 
were not tender.

At the Veteran's first VA examination conducted in October 
2004 after the right total knee replacement, the examiner 
observed that the Veteran's previous scars had been disturbed 
and that he now had a 16 centimeter scar that started at the 
thigh and crossed over the patella. The scar was quite thin, 
well-healed, and totally asymptomatic.  A very faint 
transverse 14 by 1/2 centimeter scar could be made out across 
the patella.  This scar was difficult to see and it was non-
tender, non-adherent, and totally asymptomatic.  The examiner 
explained that the right knee was now actually the right knee 
prosthesis.  The Veteran denied that the prosthesis hurt on a 
constant basis.  If he walked for two blocks, pain in the 
prosthesis was a 4 on a pain scale of 1 to 10.  The 
prosthesis was not weak, stiff, swollen, hot, red, or 
unstable.  It did not give way and it did not lock.  There 
was no easy fatigability of the right lower extremity or lack 
of endurance.  The examiner noted that the Veteran did not 
report any flare-ups of the right knee prosthesis, so he 
indicated that any further questions on flare-ups of the 
right knee prosthesis to include additional limitation of 
motion or functional impairment could not be answered.  As 
for treatment, the Veteran had used physical therapy for the 
right knee prosthesis.  He was not using crutches, braces, 
canes, or corrective shoes.  There were no episodes of 
dislocation or recurrent subluxation.  The Veteran had not 
experienced any constitutional symptoms in association with 
the right knee disorder and it did not affect his activities 
of daily living.

The physical examination of the right knee revealed flexion 
to 130 degrees (normal is to 140 degrees) and extension to 0 
(normal is to 0 degrees). Repetitive movements did not affect 
the range of motion because of pain, weakness, fatigue, or 
lack of endurance.  There was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  The Veteran walked with a limp, favoring the left 
lower extremity.  He could walk for two city blocks and could 
stand for 15 minutes.  The right foot was not reported to 
show callosities, skin breakdown, or unusual shoe wear 
pattern because of the right knee.  The examiner further 
noted that there was no ankylosis and no inflammatory 
arthritis. 

Specifically, November 2004 entry from the private medical 
records indicated that the Veteran was doing very well and 
that he was very pleased with his progress.  

At the VA examination conducted in October 2005 in connection 
with a separate claim for service connection of peripheral 
neuropathy, the Veteran reported that the right total knee 
replacement helped him considerably.  He indicated that he no 
longer had pain in the knee, and that his range of motion was 
improved.  He denied any complications post-operatively.  On 
physical examination, the examiner observed that the Veteran 
walked with a wide-based slightly unsteady gait, holding his 
wife's arm.  The right knee had a well-healed anterior 
surgical scar consistent with his arthroplasty.  There was no 
tenderness in the knee, and there were no cardinal signs of 
inflammation.  His range of motion of the right knee was from 
negative 3 degrees of extension to 120 degrees of flexion 
with no pain.  There was no laxity of the joint.  The 
examiner commented that there were no complications of 
surgery in the right knee.

The Board finds, based on the foregoing post surgery clinical 
findings of minimal symptoms, that the Veteran is not 
entitled to a rating in excess of 30 percent under any 
applicable diagnostic code for his right knee disability.  
The January 2000, June 2002, and October 2004 VA examination 
reports as well as private treatment records show that the 
Veteran's right knee disability was never manifested by 
ankylosis or nonunion of the tibia and fibula with loose 
motion requiring a brace so as to preclude evaluations in 
excess of 30 percent under Diagnostic Codes 5256 and 5262.

Regarding the scars, the medical evidence shows that the 
scars are located in an area other than the veteran's head, 
face, or neck.  The criteria for evaluating the residual 
stasis ulceration scars, under 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 through Diagnostic Code 7805, were revised 
effective October 23, 2008.  They were specifically limited 
to claims filed on or after October 23, 2008.  Here, the 
Veteran's claim for an increased evaluation was filed in 
August 1999.  Accordingly, the revised schedular rating 
criteria are not applicable in this case and those in effect 
prior to October 23, 2008, the 2002 and 2005 regulations, 
must be applied.

The scars were not poorly nourished with repeated ulceration, 
tender or painful on objective demonstration, unstable, or in 
and of themselves produce functional impairment of the right 
knee.  In addition, the scars did not measure an area of 6 
square inches (39 sq. cm.) or greater, or an area of 144 
square inches (929 sq. cm.) or greater.  As such, a separate 
rating is not warranted for the scars under either schedules 
for evaluating skin disorders.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2005).

The Board has also considered the Veteran's complaints of 
pain.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable to ratings under Diagnostic Code 5055 because this 
code is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 30 percent for the Veteran's service connected 
right knee disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Thigh

In the January 2003 Joint Motion, the parties directed the 
Board to clarify its reference to shrapnel wound to Muscle 
Group XV, which corresponded to Diagnostic Code 5315, yet its 
evaluation of the Veteran's disability under Diagnostic Code 
5314, which corresponded to Muscle Group XIV, to include 
clarification on whether the Veteran was service-connected 
under both diagnostic codes.  In this case, the initial 
rating decision dated in July 1945 noted that the Veteran 
sustained an injury to Muscle Group XV at which time a 30 
percent rating was assigned.  A subsequent rating decision 
dated in August 1947 noted that the Veteran sustained the 
injury to Muscle Group XV and assigned the disability to 
Diagnostic Code 5314 with an increased rating of 40 percent.  
The maximum rating available under Diagnostic Code 5315 was 
30 percent.

As it stands now, service connection is in effect for a 
severe injury to Muscle Group XV with a maximum rating of 40 
percent assigned this disability under Diagnostic Code 5314.  
According to the VA examiner who examined the Veteran in 
January 2000 and June 2002, the soft tissue wound to the left 
thigh actually involved the vastus medialis muscles, which he 
explained included muscles that extended to the knee, the 
vastus muscles, and the anterior thigh group muscles.  The VA 
examiner added that the injury might overlap with the mesial 
thigh group.  The Board notes that the muscles involved in 
Group XIV are the anterior thigh group, which includes the 
vastus intermedius, and the muscles involved in Group XV are 
the mesial thigh group.  Therefore, it appears that the 
severe injury the Veteran sustained to his left thigh 
occurred primarily to the vastus medialis muscles (Muscle 
Group XIV) with only some possible involvement to the mesial 
thigh group (Muscle Group XV) indicating at best some slight 
injury to the latter muscle group, which is noncompensable 
under Diagnostic Code 5315.  Thus, the current single rating 
of 40 percent for the muscle injury remains appropriate.

As for whether the Veteran is entitled to a separate rating 
for scars, the Board notes that the Veteran's current rating 
of 40 percent for a severe muscle injury contemplates 
scarring.  The January 2000, June 2002, and October 2004 VA 
examinations described that the Veteran's scaring was non-
tender, not painful, stable, and did not in and of itself 
cause limitation of motion or function, but some scarring was 
deep, depressed, and adherent to the soft tissue.  VA 
regulations specifically provide that objective findings of 
severe muscle disability include scarring.  38 C.F.R. § 
4.56(d)(4) (2009).  To assign the Veteran a separate rating 
for scarring under the amended schedule for evaluating skin 
disorders for deep scaring would constitute an impermissible 
act of pyramiding.  See 38 C.F.R. § 4.14 (2009); Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994); Brady v. Brown, 4 Vet. 
App. 203, 206-7 (1993) (providing that the assignment of more 
than one rating for the same disability constitutes 
impermissible pyramiding" of benefits).  

As for whether the Veteran is entitled to a separate rating 
for any neurological symptoms associated with the Veteran's 
left thigh disability, the Board notes that any sensory loss 
associated with the left thigh was deemed not a source of 
impairment by the January 2000 VA peripheral nerves examiner 
and deemed of no clinical significance by the October 2004 VA 
joints/muscles examiner (no other neuropathies affecting 
other parts of the Veteran's body (e.g., feet, ankles, etc.) 
have been clinically attributed to the service-connected left 
thigh disability).  In any event, the neurological symptoms 
as described are evaluated as diseases of the peripheral 
nerves under applicable diagnostic codes in 38 C.F.R. § 
4.124a.  VA regulations specifically provide that a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions, which is not the case 
here.  38 C.F.R. § 4.55(a) (2009).  Thus, the Veteran is not 
entitled to a separate rating for neurological symptoms.

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 40 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2008) is 
not warranted. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 40 percent for the Veteran's service connected left 
thigh disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



TDIU 

In a July 2002 rating decision the Veteran was granted TDIU 
effective August 29, 1999.  The Veteran asserts that he is 
entitled to an earlier effective date for his award of TDIU.  
The Veteran asserts that he has not worked since May 1981 and 
had to retired from his job at that time on account of his 
service connected disabilities.

Generally, the effective date of an award of benefits is 
either (1) the date of receipt of the claim or (2) the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400 (2009).  However, after a decision 
denying benefits becomes final, the effective date is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (r), (q)(2) (2009).  

Receipt of a VA report of examination, treatment, or 
hospitalization, will be accepted as an informal claim for 
increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim.  38 C.F.R. §§ 
3.157(b)(1), 3.155(a) (2009).  The date of receipt of 
evidence from a private physician or layman will be accepted 
as the date of receipt of a claim provided the evidence is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157(b)(2) (2009).  

In this case, the claims file shows that the Veteran's 
initial claim for TDIU was denied by the RO in an October 
1996 rating decision.  In a letter dated in October 1996, the 
RO advised the Veteran of the denial of TDIU and enclosed VA 
Form 4107, which explained the Veteran's procedural and 
appeal rights.  The Veteran, however, did not appeal the 
decision and it became final in October 1997.  38 U.S.C.A. §§ 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996).  

Thereafter, the claims file shows that no formal or informal 
claim was filed prior to the RO's receipt of the Veteran's 
formal claim for TDIU on August 25, 1999.  Records from the 
St. Louis VAMC only consisted of an August 1998 patient 
education entry, and physician records dated prior to August 
25, 1999, showed only treatment for a nonservice-connected 
disability of the shoulder.  Accordingly, as the Veteran's 
claim for service connection became final in October 1997, 
the effective date is the date of the new claim, August 25, 
1999.  

The law is dispositive in this case.  In accordance with 38 
C.F.R. § 3.400(r) and (q)(2), the date of the new claim is 
the effective date of service connection for TDUI.  An 
effective date prior to August 25, 1999 is barred by law.  
Based on the foregoing, the Board finds that the appellant's 
claim of entitlement to an earlier effective date for TDIU is 
without merit.  As the disposition of this claim is based on 
the law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

An increased rating in excess of 30 percent for service-
connected scar, right knee, healed, due to operation on knee, 
which resulted from compound comminuted, complete fracture, 
right patella, with impaired movement is denied.

An increased rating in excess of 40 percent for service- 
connected residuals of a shrapnel wound to Muscle Group XV, 
scar, and with deformity from loss of tissue with probable 
nerve involvement, left thigh due to wound is denied.

An effective date earlier than August 25, 1999, for the award 
of a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


